Citation Nr: 0804123	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  95-23 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints to include as due to Agent Orange exposure, 
and to include as secondary to his service-connected skin 
disorder.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for the following conditions: arthritis of multiple 
joints, hypertension and heart disease, fever blisters, loss 
of vision, and a kidney disorder (including hematuria), as a 
result of VA treatment for a skin disorder.


REPRESENTATION

Appellant represented by:	D. Krasnegor, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from June 1966 to April 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from RO rating decisions which collectively 
denied service connection (including as due to Agent Orange 
exposure), secondary service connection, and compensation 
under 38 U.S.C.A. § 1151 (based on VA medical treatment for a 
skin disorder), for the following conditions: arthritis of 
multiple joints, hypertension and heart disease, fever 
blisters, loss of vision, and a kidney disorder (including 
hematuria).  Board hearings were held in May 1997 and October 
2001; the Board remanded the case in September 1997, December 
1998, August 2005 and July 2006.

The Board notes that the veteran testified before a Veterans 
Law Judge in a Board hearing October 2001.  However, since 
that hearing, the Judge has left employment with the Board.  
By letter dated in March 2005, the veteran was offered an 
opportunity to have another Board hearing before a different 
Judge.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707 (2004) 
(the Board Judge who conducts the hearing will participate in 
making the final determination of the claim).  The Board did 
not receive any response to this request and proceeded to 
evaluate the appeal.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required:  
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2007).

In an August 2002 decision, the Board denied service 
connection (including as due to Agent Orange exposure), or 
compensation under 38 U.S.C.A. § 1151 (based on VA medical 
treatment for a skin disorder), for arthritis of multiple 
joints, hypertension and heart disease, fever blisters, loss 
of vision, and a kidney disorder (including hematuria).

The veteran then appealed the Board's decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  In July 2003, 
the parties (the veteran and the VA Secretary) filed a joint 
motion requesting the Court to vacate and remand the Board 
decision.  A July 2003 Court order granted the motion.  Since 
this time, the veteran's attorney has requested several 
extensions in order to submit additional argument, delaying 
the adjudication of this case. 

To ensure compliance with the Court's request, in August 
2005, the Board remanded the case for the RO to provide the 
veteran with notice and assistance under Veterans Claims 
Assistance Act of 2000 (VCAA).  The RO complied with the 
above request by sending a VCAA letter to the veteran in 
December 2005.  The RO then issued a supplemental statement 
of the case (SSOC) in March 2006.  The case has been returned 
to the Board and is again ready for appellate action.

In July 2006, the Board addressed entitlement to benefits 
under 38 U.S.C.A. § 1151 and entitlement to service 
connection for arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria), to include as due to Agent 
Orange exposure, and to include as secondary to his service-
connected skin disorder.

First, the Board remanded the claim for entitlement to 
benefits under 38 U.S.C.A.  § 1151 so that the RO could 
provide proper VCAA notice of the regulations associated with 
38 U.S.C.A. § 1151 claims filed prior to October 1, 1997.  
Review of the actions performed by the RO reveals that the 
mandate of that remand has been substantially fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).  A supplemental 
statement of the case was provided in June 2007, which 
continued to deny compensation under 38 U.S.C.A. § 1151.  The 
veteran indicated that he wanted to proceed with the appeal.

Second, the Board denied service connection for the following 
conditions: arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria), to include as due to Agent 
Orange exposure, and to include as secondary to his service-
connected skin disorder.  The veteran then appealed the 
Board's denial of service connection for arthritis of 
multiple joints, to include as secondary to Agent Orange 
exposure and secondary to his service connected skin disorder 
to the Court.  In August 2007, the parties (the veteran and 
the VA Secretary) filed a joint motion requesting the Court 
to vacate and remand the Board decision.  An August 2007 
Court order vacated the Board's decision and remanded the 
claim pursuant to the terms of a Joint Motion for Remand.  
Therefore, the issue is now before the Board.  

The Board notes that besides a service-connected skin 
disorder (acne vulgaris/chloracne), the veteran is service-
connected for a temporomandibular joint (TMJ) disorder, a 
psychiatric condition (dysthymic disorder), chronic fatigue 
syndrome, hearing loss, anemia, and hemorrhoids; and for 
these conditions he receives a total compensation rating 
based on individual unemployability (a 100% rating).

In various statements, the veteran has raised issues to 
include entitlement to increased ratings for all of his 
service-connected disabilities, entitlement to earlier 
effective dates for the awards of service connection for his 
service-connected disabilities, and entitlement to an earlier 
effective date for the payment of a clothing allowance.  Such 
issues were listed in a statement of the case issued by the 
RO in October 2000.

In addition, subsequent to the July 2006 remand, the veteran 
submitted claims seeking service connection for blood cancers 
(leukemia), diabetes, and numbness of mouth, and sought 
increased ratings on various other service-connected 
disabilities.  These issues were adjudicated by the RO in 
September 2007 (leukemia) and July 2007 (all other claims).  
The veteran has not properly appealed either the September or 
the July 2007 decisions; therefore, those issues are not 
currently before the Board. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302 (2007).

In light of the fact that the veteran is currently receiving 
a 100% evaluation, he may wish to reconsider filing 
additional claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The case has been subject to a Joint Motion for Remand 
wherein both parties' have agreed that the veteran was 
prejudiced by inadequate explanations as to why a medical 
opinion supporting the veteran's contention that his joint 
problems are related to medication he was given for his 
service-connected skin condition was discounted.  In 
addition, the parties have agreed that the veteran was 
prejudiced by VA's failure to assist the veteran in obtaining 
his VA medical records and reports.  Specifically, a VA Agent 
Orange examination conducted in August 1988 has not been 
associated with the claims file.  Therefore, the claim must 
be remanded to the RO for additional development.

Concerning the 38 U.S.C.A. § 1151 claim, because the missing 
VA medical report may pertain to this claim for compensation 
(the veteran's statements are not always clear), and in light 
of the procedural history of this case, the Board cannot 
render an opinion until all records are associated with the 
claims file.  Accordingly, the veteran's claim for 
compensation pursuant to 38 U.S.C.A. § 1151 for the following 
conditions: arthritis of multiple joints, hypertension and 
heart disease, fever blisters, loss of vision, and a kidney 
disorder (including hematuria), as a result of VA treatment 
for a skin disorder must also be remanded for further 
development and consideration.

The Board regrets the additional delay, however, it is noted 
that the veteran is currently rated at 100 percent, totally 
disabled.  Since the veteran is currently receiving the 
maximum disability rating allowable under current law, the 
veteran may want to consider withdrawing the claims addressed 
herein.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall obtain all VA records not 
currently associated with the claims file, 
and shall specifically inquire about the 
VA Agent Orange examination conducted in 
August 1988, and shall associate the 
record with the claims file, if available.

If the 1988 report can not be locate (or 
the record indicates that such an 
examination never was undertaken), the RO 
should provide the Board a report as to 
the actions undertaken to obtain this 
record (if possible, but not required). 

2.  The RO should take appropriate action 
to contact the veteran and his attorney, 
and ask him to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
new records pertinent to his claim.  

After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain and associate with 
the file all records that are not 
currently on file.

3.  In light of the procedural history of 
this case, the veteran's attorney should 
be contacted directly and  specifically 
indicate, in writing, what records he 
believes are available that have not been 
obtained, if any.  

4.  If the RO is unsuccessful in obtaining 
any records identified by the veteran, it 
should inform the veteran and his 
representative of this and request them to 
provide a copy of the outstanding medical 
records if possible.

5.  Then, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


